UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-1866


DOUGLAS PAUL MARCELLO,

                 Plaintiff - Appellant,

          v.

INTERNAL REVENUE SERVICE,

                 Defendant – Appellee,

          v.

JOHN MARCELLO,

                 Third Party Defendant.




Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:08-cv-02796-RDB)


Submitted:   February 28, 2011             Decided:   March 4, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas Paul Marcello, Appellant Pro Se. Geoffrey John Klimas,
Kathleen E. Lyon, Kenneth W. Rosenberg, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Douglas Marcello appeals the district court’s orders

dismissing his complaint against the Internal Revenue Service

for failure to exhaust administrative remedies, upholding the

Commissioner’s      assessment   of   a   trust     fund   recovery   penalty

against him, and reducing the assessment to judgment.                 We have

reviewed the record and find no reversible error.              Accordingly,

we   affirm   for    the   reasons    stated   by    the   district    court.

Marcello v. Internal Rev. Serv., No. 1:08-cv-02796-RDB (D. Md.

Apr. 21, May 3 & Nov. 12, 2010).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                      AFFIRMED




                                      3